Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Response
	In the Applicant's response dated 7/13/22, the Applicant amended and argued claims 1, 11 and 22, previously rejected in the Office Action dated 3/17/22.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 11, 13, 22, 24, 25 are rejected under 35 U.S.C. 103 as being unpatentable over Paul et al., United States Patent Publication No. 2005/0018928, in view of Charif et al., United States Patent Publication 2015/0142707 (hereinafter “Charif”), in further view of Gallagher, United States Patent no 6856702.
Claim 1:
Paul discloses:
in a recipe editor window on an electronic display, displaying a processing chain including first and second processing steps for generating an output data by processing an input data, wherein (see figures 1-3 and paragraph [0012]). Paul teaches displaying multiple processing elements in a processing chain in an editor window.
receiving input selection from a user of selecting the first version indicator of the first processing step (see figure 2 and paragraphs [0050]-[0051]). Paul teaches a user enters or selects the processing to be applied from the user interface. In the processing chain, the data flows through element to another but at a point in the processing chains multiple versions can be created based on the selected processing such as soft-tissue processing or bone processing. A processing/version can be selected to be executed during the processing chain. Selecting a processing indicates which version to be performed.
processing the input data based on the selected first version of the first processing step and the second processing step to generate a first output data, and wherein an output of the first version of the first processing step is processed by the second processing step (see figure 2 and paragraphs [0050]-[0051]). Paul teaches processing the selected version on the input data and generating output data based on the processing of the selected version;
displaying an output data indicator corresponding to the first output data (see figures 1-3). Paul teaches displaying an output data indicator at element 26, 34, 35;
after processing the input data based on the selected first version of the first processing step and the second processing step (see paragraphs [0022]-[0027]). Paul teaches processing 3 different versions/processing steps that can be done in sequence. 
receiving input selection from a user of selecting the second version indicator of the first processing step (see figure 2 and paragraphs [0050]-[0052]). Paul teaches a user enters or selects the processing to be applied from the user interface. Paul also teaches selecting of the process or algorithm to be executed on the image data. For instance, Paul can select the bone processing instead of the soft-tissue processing of the processing chain and that creates indicates the second version.
processing the input data based on the selected second version of the first processing step and the second processing step to generate a second output data and wherein an output of the second version of the first processing step is processed by the second processing step (see paragraphs [0051]-[0052]). Paul teaches processing the input based on the selected version and algorithm to generate a second output; and
displaying the output data indicator corresponding to the second output data (see figures 1-3). Paul teaches displaying the output data indicator corresponding to the second output.
	
Paul fails to expressly disclose displaying step indicators and connectors of a processing chains. 

Charif discloses:
displaying a connector connecting the first processing step indicator, wherein the connector indicates data flow from one processing step indicator to another (see figure 8 and paragraph [0012]). Charif teaches shows connectors connecting the processing steps to each other, the figure also includes arrows showing the direction of the data flow from one process to the next process; 
displaying the processing chain includes displaying first and second processing step indicators representing the first and second processing steps, displaying first and second version indicators representing first and second versions of the first processing step (see figure 8 and paragraph [0012]). Charif teaches displaying indicators of first and second processing step and first and second version indicators. Fig 8 also shows the data flow from one process to the next process;

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Paul to include displaying step indicators and connectors to processing steps, for the purpose of efficiently and distinctly visualizing processing data, as taught by Charif.

Paul and Charif fail to expressly disclose not processing the processing step that is not selected. 

	Gallagher discloses:
wherein the second version of the first processing step that is not selected is not processed during the executing of the first processing step (see column 7 lines 6-10). Gallagher teaches only processing the selected processing step chosen.
wherein the first version of the first processing step that is not selected is not processed during the executing of the first processing step (see column 7 lines 6-10). Gallagher teaches only processing the selected processing step chosen.

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Paul and Charif to include only processing selected processing steps, for the purpose of minimizing execution resources by only executing necessary processes, as taught by Gallagher.

Claim 3:
	Paul discloses:
wherein the first and second versions of the first processing step are configured to generate at least one output of a common type (see figure 2). Paul teaches the different version of a processing step both execute different algorithms but generate different types of images.

Claims 11, 13:
	Although these claims are apparatus claims, they are interpreted and rejected for the same reasons as the method of claims 1, 3, respectively. 

Claim 22:
	Although this claim is non-transitory computer readable medium claim, it is interpreted and rejected for the same reasons as the method of claim 1. 

Claim 24:
	Paul discloses:
wherein the data comprises an image file (see paragraphs [0020] and [0021]). Paul teaches the data being an image file. 

Claim 25:
	Paul discloses:
wherein the data comprises a first image file and a second image file, and wherein the act of generating output data further comprises correlating data in the first image and the second image (see paragraph figure 2). Paul teaches multiple image files generating an output file with data correlating data from the first image and second image. 


Claims 2, 7-10, 12, 17-20, 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Paul, in view of Charif and Gallagher, in further view Lyons et al., United States Patent Publication No. 2010/0281384 (hereinafter “Lyons”).
Claim 2:
	Paul, Charif and Gallagher fail to expressly disclose receiving input defining one or more parameters of the first processing step.

	Lyons discloses:
receiving input defining one or more parameters of the first processing step, wherein the parameters apply to all versions of the first processing step (see paragraph [0116]). Lyons teaches receiving input such as specifying values of the certain parameters applied to all version of the process.

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Paul, Charif and Gallagher to include receiving a version selection at a processing step, for the purpose of being user friendly and allowing the user to interchange versions at a processing step, as taught by Lyons.

Claim 7:
Paul, Charif and Gallagher fail to disclose tagging the output data indicator with a value indicator of a selected version. 

	Lyons discloses:
tagging the output data indicator with a value indicative of a selected version of the first processing step (see paragraph [0240]). Lyons teaches displaying labels of the processing steps and output. 

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the application to modify the method disclosed by Paul, Charif and Gallagher to include tagging the output indicator with a value indicative of the selected version, for the purpose of efficiently viewing the results of performing functions/processing steps on images, as taught by Lyons.

Claim 8:
	Paul, Charif and Gallagher fail to expressly disclose receiving input defining one or more parameters of the first processing step.

	Lyons discloses:
receiving input changing a selected version of the first processing step from a previously selected version to a currently selected version by changing a selected version indicator from a previously selected version indicator to a currently selected version indicator (see paragraph [0092]). Lyons teaches receiving input changing the selected version of the first processing step from a previously selected version to a currently selected version;
first, determining whether the output data is based on the previously selected version or the currently selected version (see paragraphs [0093]-[0098]). Lyons teaches determining which versions the output data is based on;
second, determining a color for the output data indicator based on the first determining and displaying the output data indicator with the determined color (see paragraphs [0091] and [0101]. Lyons teaches determining which versions and displaying the indicator with the determined color.

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Paul, Charif and Gallagher to include receiving input to change parameters of a processing step and update the processing chain accordingly, for the purpose of being user friendly and allowing the user to directly change the outcome of processing chain by editing parameters in the processing steps, as taught by Lyons.

Claim 9:
Paul, Charif and Gallagher fail to expressly disclose receiving a selection of a version of a processing step.

	Lyons discloses:
further comprising displaying, on the electronic display, a radio user interface control configured to receive input selecting a first or second version indicator of the first process (see figure 4). Vazquez teaches display a radio user interface to receiving selection of a version of a first processing step. 

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Paul, Charif and Gallagher to include receiving selection of a version of a processing step and update the processing chain accordingly, for the purpose of being user friendly and visually seeing changes of processing chain based on the version selection, as taught by Lyons.

Claim 10:
	Paul, Charif and Gallagher fail to expressly disclose receiving input defining one or more parameters of the first processing step.

	Lyons discloses:
determining a number of versions of the first processing step; and displaying a multiple version indicator on the electronic display in response to the number of versions being greater than one (see paragraph [0092]). Lyons teaches a drop-down box and the first processing step to determine and allow a user to select a number of different versions of the processing step.

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Paul, Charif and Gallagher to include receiving input to change parameters of a processing step and update the processing chain accordingly, for the purpose of being user friendly and allowing the user to directly change the outcome of processing chain by editing parameters in the processing steps, as taught by Lyons.

Claims 12, 17-20:
	Although these claims are apparatus claims, they are interpreted and rejected for the same reasons as the method of claims 2, 7-10. 

Claim 28:	
Paul, Charif and Gallagher fail to expressly disclose displaying properties of the process chain.

Lyons discloses:
displaying a properties window configured to display properties common to the first and second versions of the first processing step (see paragraph [0239]). Lyons teaches displaying the selection version with parameters or properties such as displaying clip start time, clip end time.
receiving input changing a parameter value; and updating at least one of the displayed properties using the changed parameter value (see paragraphs [0116], [0117] and [0188]). Lyons teaches receiving input to change parameters updating the display the reflect the selection and changes.

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Paul, Charif and Gallagher to include receiving input for customized views for the versions, for the purpose of being user friendly and allowing the user to clearly visualizing the processing chain, as taught by Lyons.

Claim 29:	
Paul, Charif and Gallagher fail to expressly disclose selecting the output of the processing chains.

Lyons discloses:
receiving input selection from a user of selecting the output data indicator corresponding to the first or second output data (see paragraph [0335]). Lyons teaches receiving input from a user selecting an output; and
displaying the version of the first processing step used to generate the selected output data (see paragraphs [0116], [0117], [0188] and [0335]). Lyons teaches receiving input to change parameters updating the display the reflect the selection and changes. Lyons also teaches selecting the output based on the selected processing chains.

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Paul, Charif and Gallagher to include selecting output of the processing chains to be displayed for the purpose of being user friendly and allowing the user to clearly visualizing the processing chain, as taught by Lyons.


Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Paul, in view of Charif and Gallagher, in further view of Vazquez et al., United States Patent No. 6763515 (hereinafter “Vazquez”). 
Claim 23:
	Paul, Charif and Gallagher fail to disclose the second version being an updated incremental development of the first version. 

	Vazquez discloses:
wherein the second version of the first processing step is an updated and incremental development of the first version of the first processing step (see column 14 lines 42-55). Vazquez teaches the second version is an updated and incremental development of the first version. The user applies a filter to the image which sharpens and updates the image.

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the application to modify the method disclosed by Paul, Charif and Gallagher to include the subsequent version being an updated and incremental development of the first version, for the purpose of efficiently showing progressions through a processing chain, as taught by Vazquez.

Response to Arguments
Applicant's arguments filed 7/13/22 have been fully considered but they are not persuasive.
Claim 1, 11 and 22:
Applicant argues Gallagher does not disclose “after processing the input data based on the selected first version of the first processing step and the second processing step, receiving input selection from the user of selecting the second version indicator of the first processing step, and processing the input data based on the selected second version of the first processing step and the second processing step to generate a second output data.
The Examiner disagrees.
After further consideration of the prior art, the Examiner decided that the recited prior do teach the amended claims. Paul teaches a user enters or selects the processing to be applied from the user interface. In the processing chain, the data flows through one element to another but at a point in the processing chain multiple versions can be created based on the selected processing such as raw image 1 being processed as multi resolution processing, algorithm.mc, or algorithm.sub or such as soft-tissue processing or bone processing. A processing/version can be selected to be executed during the processing chain. Selecting a processing indicates which version is to be performed (see figure 2 and paragraphs [0050]-[0051]). Paul also teaches that the selected processing chains can be done in parallel or in succession by  1) specifying image processing elements in an image processing chain; 2) applying the image processing elements in a sequence or in parallel to one or more resulting images to be displayed (i.e. selecting different versions of processing by applying different elements); 3) constructing additional image processing chains from smaller image processing chains, with the smaller image processing chains being related in sequence or in parallel; 4) defining inputs for each image processing element; 5) defining outputs for each image processing element; 6) saving output images of different image processing chains; and 7) conditionally applying image processing chains (see paragraph [0027]-[0034]).
Gallagher teaches "selecting a first version indicator of a processing step...wherein in the second version of the processing step that is not selected is not processed" and selecting from a plurality of potential processing paths within the processing chains and executing the selected processing path. There are multiple versions/processing paths that can be chosen in Gallagher but the process is only performed on the processing path selected (see column 7 lines 6-10). The best selected path is chosen and therefore only one selected path is processed. Thus, the cited prior art combined with Gallagher disclose teach the proposed claim amendments and the claims are not in condition for allowance.

Applicant argues none of the cited references disclose the second processing step for processing the outputs of different versions of first processing step. 
The Examiner disagrees. 
	Although Paul may show no further processing steps after soft-tissue processing and bone processing, there are many processing steps that occur before those different versions occur. For Examiner, in figure 1, if the processing begins at Raw Image 1, a first processing step can either be multi resolution processing (version 1), algorithm.mc (version 2), or algorithm.sub (version 3). If algrtm.sub is the current processing step then the second processing step will occur at soft-tissue processing or bone processing. A processing/version can be selected to be executed during the processing chain. Thus, Paul disclose a second processing step and the rejections are maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIONNA M BURKE whose telephone number is (571)270-7259. The examiner can normally be reached M-F 8a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on (571)272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIONNA M BURKE/Examiner, Art Unit 2176                                                                                                                                                                                                        10/19/22

/KAVITA STANLEY/Supervisory Patent Examiner, Art Unit 2176